Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 07, 2021 has been entered.
INTERVIEW SUMMRY
 Examiner initiated interview with Grant Hebrank, July 30, 2021, to inquire about the disclosure support for the new limitations.  Grant Hebrank indicated that the disclosure for the new limitations of “the one or more characteristics being input into a regression model having weights that were determined based on training using social media posts” in claim 1, lines 7-9, “pre-identified for use in training the  regression model” in claims 4 and 5, line 2 have written support that can be found on page 15, lines 8-20.  However, no agreement has been reached in regard to the allowable subject matter.
Applicant’s claim amendment overcomes the 35 USC 112 rejection of record.
Claims 1-31, filed April 07, 2021, are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. NEW MATTER.
Claim 1, lines 7-9 recite “the one or more characteristics being input into a regression model having weights that were determined based on training using social media posts” and claims 4 and 5, line 2, recite “pre-identified for use in training the regression model.”  Applicant points to page 15, lines 8-20 for written support for the new limitations.  However, the pointed to specification does not provide written for the limitation of “weights that were determined based on training using social media posts” or “training the regression model.”  Page 15, lines 8-20 discloses “characteristics of social media posts can be extracted and then used as inputs to a regression (e.g, linear) model that uses weights that are based on correlations between post characteristics and high quality posts.”  One of ordinary skill in the art would have attributed “correlation” with the customary and ordinary definition of “the process of establishing a relationship or connection between two or more measures.”  However, the establishing a relationship or connection between two or more measures is distinct from the concept of “training” as recited in the new limitation.  There is no literal or conceptual disclosure anywhere else in the specification the provides written support for the new limitation.  Therefore, the specification as originally filed does not have written support for the new limitations.  The same issue is present in claims 29 and 30.
CONCLUSION
Claims 1-31, filed April 07, 2021, are free of any prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152